18 N.Y.3d 918 (2012)
964 N.E.2d 1019
941 N.Y.S.2d 551
2012 NY Slip Op 64778
In the Matter of CHRISTOPHER JAMES A., a Child Alleged to be Neglected.
ANNE ELIZABETH PIERRE L., Appellant;
NEW ATERNATIVES FOR CHILDREN, INC., Respondent.
Motion No: 2012-77.
Court of Appeals of New York.
Submitted January 17, 2012.
Decided February 21, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.